DETAILED ACTION
This communication is response to the amendment filed 02/02/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10412674 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 was filed after the mailing date of the Non-Final Rejection on 10/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-3, 6-8, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0086062 to CHEN (hereafter Chen) in view of US Pub. 2015/0208450 to Mademann et al. (hereafter Mademann).

Regarding claim 1, Chen discloses a method by a terminal in a wireless communication system (see Chen, Fig 5 and Fig 7), the method comprising: 
receiving, from a base station, system information including information indicating whether an uplink data is allowed to be transmitted using a radio resource control (RRC) message (see Chen, ¶ 0008: controller is configured to receive a RRC (Radio Resource Control) Connection Setup Complete message comprising CIoT data from the mobile communication device via the wireless transceiver; ¶ 0060: the cellular station informs the mobile communication device 10 to send the CIoT data, and the mobile communication device 10 includes the CIoT data in a NAS PDU of an UL Information Transfer message and sends the UL Information Transfer message to the cellular station; ¶ 0064: small CIoT data transmission may be achieved using only control-plane messages, without the need to establish user-plane Data Radio Bearers (DRBs) and activate AS security for user-plane DRBs);
 identifying that an uplink data to be transmitted occurs (see Chen, ¶ 0048: in response to initiating small CIoT data transmission, the mobile communication device 10 includes the CIoT data in a NAS Protocol Data Unit (PDU) and sends a RRC Connection Setup Complete message comprising the NAS PDU to the serving cellular 
in case that the uplink data is allowed to be transmitted using RRC message based on the information, transmitting to the base station, a first message for indicating that the uplink data is to be transmitted using the RRC message (see Chen, ¶ 0010: the controller is configured to receive an RRC Connection Setup Complete message comprising a service request and an indicator for CIoT data from the mobile communication device via the wireless transceiver); and
transmitting, to the base station, the RRC message including the uplink data (see Chen, ¶ 0008: controller is configured to receive a RRC (Radio Resource Control) Connection Setup Complete message comprising CIoT data from the mobile communication device via the wireless transceiver; ¶ 0048: Fig 5 show a message sequence chart illustrating the signaling flow for delivering MO CIoT data through a RRC Connection Setup Complete message according to an embodiment of the application. To begin, the mobile communication device 10 is configured as a CIoT UE and operating in the idle mode (step S501). In response to initiating small CIoT data transmission, the mobile communication device 10 includes the CIoT data in a NAS Protocol Data Unit (PDU) and sends a RRC Connection Setup Complete message 
Chen discloses the cellular station informs the mobile communication device 10 to send the CIoT data which is interpreted as system information.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Mademann and incorporate it into the system of Chen to maximize communication system resources (see Mademann, ¶ 0005).

Regarding claim 2, Chen in view of Mademann discloses the method of claim 1, wherein the RRC message includes a non- access stratum (NAS) message and the NAS message includes the uplink data (see Chen, ¶ 0009: receiving a NAS (Non-Access Stratum) signaling message from a cellular station, determining whether the NAS signaling message comprises CIoT data, and sending the CIoT data to an S-GW in response to the NAS message comprising the CIoT data; ¶ 0060: the cellular station informs the mobile communication device 10 to send the CIoT data (step S705), and the mobile communication device 10 includes the CIoT data in a NAS PDU of an UL 
Mademann also discloses wherein the RRC message includes a non- access stratum (NAS) message and the NAS message includes the uplink data (see Mademann, ¶ 0178: The terminal device sends an RRC connection completion message to the base station, where the RRC connection completion message carries a NAS protocol data unit (PPDU), and the uplink data to be sent is encapsulated into the NAS PDU).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Mademann and incorporate it into the system of Chen to maximize communication system resources (see Mademann, ¶ 0005).

Regarding claim 3, Chen discloses the method of claim 1, wherein the transmitting the first message comprises: determining whether the terminal supports transmitting the uplink data using the RRC message; and in case that the uplink data is allowed to be transmitted using the RRC message based on the information and the terminal supports the transmitting the uplink data using the RRC message, transmitting, to the base station, the first message for indicating that the uplink data is to be transmitted using the RRC message (see Chen, ¶ 0064: it will be appreciated that the present application realizes the delivery of MO CIoT data through the RRC Connection Setup Complete message and the UL Information Transfer message, by providing specific signaling flows between the cellular station, MME, and S-GW to solve the 
Mademann also discloses wherein the transmitting the first message comprises: determining whether the terminal supports transmitting the uplink data using the RRC message; and in case that the uplink data is allowed to be transmitted using the RRC message based on the information and the terminal supports the transmitting the uplink data using the RRC message, transmitting, to the base station, the first message for indicating that the uplink data is to be transmitted using the RRC message (see Mademann, ¶ 0006: A terminal device determines whether a data volume of uplink data to be sent is less than a preset data volume threshold. When the data volume of the uplink data is less than the preset data volume threshold, the terminal device sends a Radio Resource Control (RRC) connection request message to a base station. The RRC connection request message includes indication information that instructs the base station to establish a signaling connection only for the terminal device. The terminal device receives an RRC connection establishment message sent by the base station. The terminal device carries the uplink data in an RRC connection completion message and sending the RRC connection completion message to the base station by the terminal; ¶ 0063: The terminal device sends an RRC connection request message to a base station, where the RRC connection request message includes indication information that instructs the base station to establish a signaling connection only for the terminal device; ¶ 0067: The foregoing step 102 to step 104 describe a process in which 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Mademann and incorporate it into the system of Chen to maximize communication system resources (see Mademann, ¶ 0005).

Regarding claim 6, it is rejected for the same reasons as set forth in claim 1. The claim is merely the transmitting side of the invention.

Regarding claim 7, it is rejected for the same reasons as set forth in claim 2.
 
Regarding claim 8, it is rejected for the same reasons as set forth in claim 3.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 1.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 2.
 
Regarding claim 13, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 3.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 1.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 2.
 
Regarding claim 18.
Claim 4, 5, 9, 10, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mademann and further in view of US Pub. 2014/0334371 to Kim et al. (hereafter Kim).

Regarding claim 4, Chen in view of Mademann discloses the method of claim 1, further comprising:
 Chen does not explicitly disclose “receiving, from the base station, a second message for releasing of a RRC connection, the second message including information for indicating to retain a terminal context; and retaining the terminal context based on the information indicating to retain the terminal context.”
However, Kim discloses receiving, from the base station, a second message for releasing of a RRC connection, the second message including information for indicating to retain a terminal context; and retaining the terminal context based on the information indicating to retain the terminal context (see Kim, ¶ 0166: when the UE configures RRC connection in the same cell, by storing the UE context during a predetermined period although the RRC connection of the UE is released; ¶ 0182: UE 1305 retains the UE context and, if the RRC connection release command is received, preserves some part of the UE context and deletes the other part; ¶ 0183).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kim and incorporate it into the system of Chen to minimize battery power consumption (see Kim, ¶ 0006).

Regarding claim 5, Chen in view of Mademann discloses the method of claim 4, further comprising: Chen does not explicitly disclose “transmitting, to the base station, a third message for reusing the retained terminal context; receiving, from the base station, a fourth message including at least one configuration information; and establishing the RRC connection based on the retained terminal context and the at least one configuration information.”
However, Kim discloses transmitting, to the base station, a third message for reusing the retained terminal context; receiving, from the base station, a fourth message including at least one configuration information; and establishing the RRC connection based on the retained terminal context and the at least one configuration information (see Kim, ¶ 0185; ¶ 0194).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kim and incorporate it into the system of Chen to minimize battery power consumption (see Kim, ¶ 0006).

Regarding claim 9, it is rejected for the same reasons as set forth in claim 4.
 
Regarding claim 10, it is rejected for the same reasons as set forth in claim 5.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 4.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 5.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 4.
 
Regarding claim 20, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of the subject matter of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2012/0172063 to LEE et al. discloses uplink transmission in wireless communication system. For example, when the terminal receives information about whether the RA procedure is allowed through the RRC layer, the base station can use a `stop` indicator to indicate whether the base station allows the RA procedure. If the `stop` indicator is included, uplink data transmission of the corresponding terminal is not allowed; if the `stop` indicator is not included, the uplink data transmission of the corresponding terminal is allowed.
US Pub. 2015/0271848 to Gerasimenko et al. discloses eNB that include probability component is configured to determine a maximum pre-backoff probability for the UE to communicate with a non-3GPP access point. The maximum pre-backoff probability indicates a maximum probability at which the UE is allowed to transmit data in an UL direction to the non-3GPP access point. The configuration component is configured to send a RRC message indicating the maximum pre-backoff probability for the UE.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464